Citation Nr: 1732667	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-26 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

Entitlement to dependency and indemnity compensation (DIC).


REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1955 to January 1957.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2013 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Paul, Minnesota.  Jurisdiction was subsequently transferred to the RO in Salt Lake City, Utah.

The issue of entitlement to accrued benefits was previously appealed to the Board, but a March 2016 VA memorandum indicates that the Appellant was granted and paid accrued payment.  As such, the issue is no longer before the Board.

The issue of entitlement to survivor pension benefits was also appealed to the Board, but an April 2016 Appeal Checklist indicates that the issue was withdrawn on January 18, 2016.


FINDINGS OF FACT

1.  The Veteran died in March 2012.  Prior to death, the Veteran was not service connected for any disabilities. 

2.  The Death Certificate recorded the Veteran's primary cause of death as respiratory arrest due to acute respiratory failure/pneumonia due to aspiration pneumonitis due to advanced Alzheimer's dementia.

3.  The evidence of record does not make it at least as likely as not (50 percent or greater) that the Veteran's death was the result of his military service.

CONCLUSION OF LAW

Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Service Connection 

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in March 2012.  At the time of his death, he was not service connected for any disabilities.  The Death Certificate recorded the Veteran's primary cause of death as respiratory arrest due to acute respiratory failure/pneumonia due to aspiration pneumonitis due to advanced Alzheimer's dementia.
The Appellant contents that she is entitled to DIC.  She alleged in an April 2013 statement that the Veteran's dementia was the result of an injury he incurred after being thrown from a two and half-ton truck in 1955 while in service.  The Appellant also claimed that the Veteran's brother had personal knowledge of the incident.  Unfortunately, no statement has been forthcoming from him.

The Board has closely reviewed the medical evidence and is sympathetic to the appellant's claim.  However, the only evidence that the Veteran was injured in service is from the testimony of the appellant, who did not marry the Veteran for more than 25 years after the in-service accident was alleged to have occurred.  The appellant suggested that the Veteran's brother was aware of the accident, but he has not submitted any statement in support of the appellant's claim.

Unfortunately, the Veteran's service treatment records appear to have been destroyed in a fire at the National Personnel Records Center in 1973.  In a case like this in which a claimant's service records are unavailable through no fault of their own, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

However, in addition to the absence of any service treatment records, there are no post-service records showing any residual from the accident, and the first evidence of any medical treatment did not appear for decades after service.

Here, the appellant has suggested that she has been told that the type of injuries the Veteran allegedly incurred in service "could" and often do lead to dementia years later.  However, no such medical statement is of record, and the appellant lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the Veteran's dementia.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  To the extent she has been told such information, it does not appear to have been reduced to writing, and she did not indicate who had actually provided her with the information, so that the Board could evaluate the competency of the provider.

Here, the evidence of record fails to establish an in-service injury, and no competent evidence has linked the Veteran's death to his military service.  For these reasons, the criteria for service connection have not been met and the appellant's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A(a), 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the appellant, nor her representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted.  Additionally, as the Veteran was not service connected for any disabilities at the time of his death, any failure to inform the appellant of such would necessarily be non-prejudicial.  As such, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Here, private treatment records were sought, and VA treatment records were obtained.  Additionally, the appellant was offered the opportunity to testify at a Board hearing, but she withdrew her hearing request.

While no medical opinion of record was obtained, the duty to obtain one under section 5103A(a) was not triggered, as there was no "reasonable possibility" that a medical opinion would aid in substantiating the appellant's claim for service connection for the cause of the Veteran's death.  See Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008) ((quoting DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008)).  Here, there is not competent evidence establishing an in-service injury, and there is not competent evidence even suggesting that the Veteran's dementia may be the result of an in-service fall.  

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal. 








	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for the cause of the Veteran's death is denied.




____________________________________________
MATTHEW W. BLACKWELDER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


